      Case 2:20-cv-01322-ER Document 49 Filed 08/19/21 Page 1 of 15



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SALVATORE SYLVESTER, et al.,           :     CIVIL ACTION
                                       :     NO. 20-1322
          Plaintiffs,                  :
                                       :
     v.                                :
                                       :
DEPOSITORS INSURANCE CO., et al,       :
                                       :
          Defendants.                  :



                         M E M O R A N D U M

EDUARDO C. ROBRENO, J.                             August 19, 2021


I. INTRODUCTION

     Plaintiffs brought a putative class action alleging one

count of breach of contract because Defendants, in paying

Plaintiffs’ claims of total loss resulting from motor vehicle

collisions, did not compensate them for fees associated with

replacing a vehicle in Pennsylvania. After a hearing, the Court

granted Defendants’ Motion to Dismiss, dismissing Plaintiffs’

claims with prejudice. Plaintiffs now move to alter this

judgment and to amend their complaint. For the reasons set forth

below, the Court will grant the motion to alter the judgment as

it pertains to Plaintiff Sylvester and will grant him leave to

amend. However, the Court will deny the motion as it pertains to

Plaintiffs Edwards-Gutzman and Hill and consequently will not

grant them leave to amend.
       Case 2:20-cv-01322-ER Document 49 Filed 08/19/21 Page 2 of 15



II.   BACKGROUND

      Defendants Depositors Insurance Company, Nationwide

Property & Casualty Insurance Company, and Nationwide Mutual

Insurance Company provided passenger auto insurance to

Plaintiffs Salvatore Sylvester, Alicia Edwards-Gutzman, and

Eunice Hill, respectively. Sylvester’s policy is covered by

Defendant Depositors (hereinafter, the “Depositors policy”),

while Edwards-Gutzman and Hill’s policies are covered by the

Nationwide Defendants (hereinafter, the “Nationwide policies”).

Plaintiffs were involved in motor vehicle collisions and their

cars were determined by Defendants to be total losses.

Defendants allegedly paid Plaintiffs’ claims for the total

losses of their vehicles, but these payments did not include the

fees associated with replacing a car (such as title fees). The

parties estimate that these fees, which a person replacing a car

in Pennsylvania must pay, amount to about $105.

      Plaintiffs brought suit on behalf of themselves and all

others similarly situated, alleging that Defendants owed them

the replacement fees for which they were not compensated under

the policies. Defendants moved to dismiss, arguing that

Plaintiffs did not have standing and that Plaintiffs failed to

state a claim.

      The Court granted Defendants’ Motion to Dismiss, finding

that although Plaintiffs had standing, the Complaint failed on


                                    2
      Case 2:20-cv-01322-ER Document 49 Filed 08/19/21 Page 3 of 15



the merits because the insurance policies clearly and

unambiguously provided that the insurers must pay for the loss

to the vehicle, not the replacement cost or the “actual cash

value.” Thus, Plaintiffs’ claims were dismissed with prejudice.

Plaintiffs now move to alter this judgment and to amend their

complaint.


III. LEGAL STANDARD

    Plaintiffs move pursuant to Federal Rules of Civil

Procedure 59(e) and 15(a). Rule 59(e) permits the filing of a

“motion to alter or amend a judgment” “no later than 28 days

after the entry of the judgment.” Fed. R. Civ. P. 59(e). Rule

15(a) sets forth when and how a party may amend their pleading.

Fed. R. Civ. P. 15(a).

    The Third Circuit treats Rule 59 motions and motions for

reconsideration as functional equivalents. Pitts v. United

States, No. CR 10-703, 2015 WL 9244285, at *4 (E.D. Pa. Dec. 17,

2015) (Robreno, J.) (quoting Venen v. Sweet, 758 F.2d 117, 122

(3d Cir. 1985)). A Rule 59(e) motion to alter or amend the

judgment “must rely on one of three major grounds: (1) an

intervening change in controlling law; (2) the availability of

new evidence [not available previously]; [or] (3) the need to

correct clear error [of law] or prevent manifest injustice.” Id.

(alterations in original) (quoting N. River Ins. Co. v. CIGNA



                                   3
       Case 2:20-cv-01322-ER Document 49 Filed 08/19/21 Page 4 of 15



Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). Such

motions “should be granted sparingly and may not be used to

rehash arguments which have already been briefed by the parties

and considered and decided by the Court.” Id. (quoting PBI

Performance Prods., Inc. v. NorFab Corp., 514 F. Supp. 2d 732,

743-44 (E.D. Pa. 2007)). “A litigant that fails in its first

attempt to persuade a court to adopt its position may not use a

motion for reconsideration either to attempt a new approach or

correct mistakes it made in its previous one.” PBI Performance

Prods., 514 F. Supp. 2d at 744.

      Where a Rule 59(e) motion is brought together with a Rule

15(a) motion, “the Rule 15 and 59 inquiries turn on the same

factors,” which “include undue delay, bad faith, prejudice, or

futility.” Burtch v. Milberg Factors, Inc., 662 F.3d 212, 230-31

(3d Cir. 2011) (quoting Adams Golf, Inc. Sec. Litig., 381 F.3d

267, 260 (3d Cir. 2004)). As relevant here, futility “means that

the complaint, as amended, would fail to state a claim upon

which relief could be granted.” Id. at 231 (quoting Great

Western Mining & Min. Co. v. Rothschild LLP, 615 F.3d 159, 175

(3d Cir. 2010)).


IV.   DISCUSSION

      A. Proposed Amendments




                                    4
      Case 2:20-cv-01322-ER Document 49 Filed 08/19/21 Page 5 of 15



    First, Plaintiffs would like to amend their complaint to

explicitly make two allegations which they claim were implicitly

made in their first complaint: (1) that Defendants are

contractually obligated to pay to repair or replace their

vehicles, and (2) that the amount of the loss exceeds the limit

of liability, which is the actual cash value (“ACV”), and

therefore Defendants purportedly have an obligation to pay for

ACV, which allegedly includes the fees associated with replacing

a car (such as title fees). However, these allegations directly

contradict the Court’s previous findings, so it would be futile

for the Court to rehash these arguments. See Memorandum 17, 19-

20, ECF No. 38.

    B. Judicial Estoppel

    Second, Plaintiffs argue that Defendants (without

specifying which ones) should be estopped from arguing that

their policies do not require payment of ACV in the event of a

total loss because of a statement Nationwide made in a motion

for summary judgment in a 2008 case in this Court. In Aquila,

Sr. v. Nationwide Mutual Insurance Co., No. 07-CV-2696 (E.D. Pa.

2008), Nationwide stated that “[f]or a total loss, the

[Nationwide] policy requires the payment of the Actual Cash

Value of an insured vehicle, which is determined according to

the vehicle’s age, condition, and fair market value.”

Nationwide’s Mot. Summ. J. 21, ECF No. 75.


                                   5
      Case 2:20-cv-01322-ER Document 49 Filed 08/19/21 Page 6 of 15



    The doctrine of judicial estoppel “seeks to prevent a

litigant from asserting a position inconsistent with one that

she has previously asserted in the same or in a previous

proceeding.” Ryan Operations G.P. v. Santiam-Midwest Lumber Co.,

81 F.3d 355, 358 (3d Cir. 1996) (quoting Scarano v. Cent. R. Co.

of N.J., 203 F.2d 510, 513 (3d Cir. 1953)). “It is not intended

to eliminate all inconsistencies, however slight or inadvertent;

rather, it is designed to prevent litigants from ‘playing “fast

and loose with the courts.”’” Id. “The basic principle . . . is

that absent any good explanation, a party should not be allowed

to gain an advantage by litigation on one theory, and then seek

an inconsistent advantage by pursuing an incompatible theory.”

Id. (quoting 18 Charles A. Wright, Arthur R. Miller & Edward H.

Cooper, Federal Practice and Procedure § 4477 (1981)). The

doctrine can be applied in subsequent proceedings with different

parties. Id. at 360-61.

    Aquila is inapposite here. The case did not concern

replacement car fees, but rather issues of libel, slander, bad

faith, and undervaluation of a stolen vehicle, none of which are

at issue here. Additionally, the statement in Nationwide’s

motion for summary judgment in Aquila was not disputed in

relation to the merits of that case; thus, the Court cannot say

that it allowed Nationwide to gain an advantage in litigation in

that case. See Ryan Operations, 81 F.3d at 358.


                                   6
      Case 2:20-cv-01322-ER Document 49 Filed 08/19/21 Page 7 of 15



    Even if the Court could classify Nationwide’s prior

statement as an “inconsistent advantage,” judicial estoppel only

applies when the inconsistency is “attributable to intentional

wrongdoing,” i.e., made in bad faith. See id. at 362 (citing

Chaveriat v. Williams Pipe Line Co., 11 F.3d 1420, 1428 (7th

Cir. 1993)). No such allegation or evidence is presented here.

Thus, judicial estoppel is not applicable in this case.

    C. Clear Error

    Lastly, Plaintiffs argue that to the extent the Court’s

prior Memorandum holds that Defendants owe neither the cost to

repair or replace the damaged property nor the property’s ACV,

the holding is clear error. More specifically, Plaintiffs argue

it is clear that the parties intended to provide for payment of

ACV in the event of a total loss, for several reasons. First,

Plaintiffs make a trade usage argument by alleging that “total

loss,” in insurance industry parlance, automatically means ACV

is owed. Plaintiffs also allege that Defendants publish on their

website that ACV is owed in the event of a total loss.

Additionally, Plaintiffs allege that their settlement letters

demonstrate that the parties intended “total loss” to mean ACV.

Those settlement letters state: “We declared your [car] a total

loss. . . . Enclosed is our total loss evaluation detailing the

settlement amount. We calculated the Actual Cash Value

Settlement using Certified Collateral Corporation’s (CCC) market


                                   7
      Case 2:20-cv-01322-ER Document 49 Filed 08/19/21 Page 8 of 15



research system.” The letters then calculate the ACV and provide

specific instructions on how to accept the settlements. Finally,

Plaintiffs argue that Defendants explicitly informed Plaintiffs

that the amount owed for a total loss was the vehicle’s ACV.

    In its prior ruling, the Court held, after determining that

the language in the policies is clear and unambiguous, that

Defendants only have a duty to pay for the loss to the auto in

the case of a collision that results in a total loss of the

auto. For the reasons explained below, this finding was clear

error, and amendment of the Complaint would not be futile as it

relates to the Depositors policy. However, amendment of the

Complaint would still be futile in relation to the Nationwide

policies.

            1. Depositors Policy

    The Depositors policy, which is applicable to Plaintiff

Sylvester, states as follows: “We will pay for direct and

accidental loss to ‘your covered auto’ or any ‘non-owned auto’,

including their equipment, minus any applicable deductible shown

in the Declarations.” Pls.’ Suppl. Brief Ex. 1A, at 8, ECF No.

44-1. The Court agrees that its prior Memorandum constituted

clear error by interpreting the definition of “loss” to

encompass a “total loss” and holding that it was clear and

unambiguous that ACV is not owed in the event of a total loss.

Although the Memorandum discusses coverage of “loss” at length,


                                   8
       Case 2:20-cv-01322-ER Document 49 Filed 08/19/21 Page 9 of 15



the relevant issue here is the coverage of a “total loss.” The

Depositors policy does not define “total loss” like it does

“loss,” which makes this case distinguishable from Coleman v.

Garrison Property and Casualty Insurance Co., No. 19-cv-1745,

2019 WL 3554184 (N.D. Ill. July 31, 2019) a case decided under

Illinois law that was relied on for support in the Court’s prior

Memorandum.

      In Coleman, the insurance policy at issue insured the

plaintiff’s auto for “loss” to the auto and contained a limit of

liability of “actual cash value.” Id. at *1. The court held that

the defendant did not have to pay actual cash value because “the

policy states that the ‘actual cash value’ of a comparable

vehicle is the limit on Defendants’ liability—not the amount

that Defendants promised to pay her.” Id. at *2. However, the

policy at issue in Coleman defined loss as “direct and

accidental damage,” which “includes a total loss, but does not

include any damages other than the cost to repair or replace.”

Id.

      In contrast, the Depositors policy simply says it will

cover “loss,” which is also defined as “direct and accidental

damage,” but it does not state that “total loss” is included in

that coverage. Since “total loss” is not explicitly provided for

in the policies, the issue becomes whether the parties intended

for a total loss to have the same coverage as a “loss” or to


                                    9
       Case 2:20-cv-01322-ER Document 49 Filed 08/19/21 Page 10 of 15



have different coverage. Given that (1) many policies implicitly

distinguish between the two by incorporating state laws that

address total loss payments1 or explicitly distinguish between

the two,2 and (2) the term is given a distinct meaning in the

insurance industry,3 it is not clear and unambiguous that the

parties intended for “loss” to also encompass “total loss,”

particularly when the contract is read as a whole.4 Thus, it was

clear error for the Court to interpret coverage for “loss” as

automatically including coverage for a “total loss.”

     However, Depositors argues that even if ACV was the

appropriate amount to pay for a total loss, amendment of the

Complaint would be futile because there are multiple reasons why

the policy is clear that ACV does not include replacement fees.

First, it argues that since the policy specifies the limit of

liability as actual cash value of “the stolen or damaged

1     See, e.g., Sigler v. Geico Cas. Co., 967 F.3d 658, 661 (7th Cir. 2020)
(“The Illinois Administrative Code provides that when an auto insurer
determines that an insured vehicle is a total loss as a result of a
collision, the insurer may elect to either replace the insured vehicle or pay
a cash settlement.” (citing Ill. Admin. Code tit. 50, § 919.80(c)(1)-(2))).
2     See, e.g., Coleman, 2019 WL 3554184, at *2 (the policy defined loss as
“direct and accidental damage,” which “includes a total loss, but does not
include any damages other than the cost to repair or replace”); Rogers v.
Harleysville Ins., No. 289 MDA 2016, 2016 WL 4952110, at *4 (Pa. Super. Ct.
Sept. 13, 2016) (“The clear unambiguous language of the commercial auto
policy provides that in the event of a total loss, Appellee would provide
Appellant with the actual cash value of the covered auto. . . .”).
3     See Couch on Insurance § 175:42 (3d ed. 2020) (defining “total loss” as
a situation in which a car “cannot be restored by repairs to the condition
and value it had prior to the collision”).
4     For example, the Depositors policy does not distinguish between total
loss and loss in the coverage section, but then states in the “Limit of
Liability” section that “[a]n adjustment for depreciation and physical
condition will be made in determining actual cash value in the event of a
total loss.” Pls.’ Suppl. Brief Ex. 1A, at 10, ECF No. 44-1.


                                     10
       Case 2:20-cv-01322-ER Document 49 Filed 08/19/21 Page 11 of 15



property,” Sylvester is only entitled to the value of the

totaled vehicle, and not replacement fees. But as explained by

the court in Wilkerson v. American Family Insurance Co., where

the plaintiff had a similar limitation on liability (“ACV of the

damaged vehicle”), ACV could mean either (1) “the fair market

value of the property at the time of the loss” or (2) “the

replacement cost of the vehicle less depreciation for age and

condition.” No. 19-cv-2425, 2020 WL 5891971, at *4 (N.D. Ohio,

Oct. 5, 2020) (emphasis added). If it means the latter, then

replacement fees such as title and regulatory fees might be

included. Thus, reference to ACV of Sylvester’s vehicle is not

dispositive, since ACV may be interpreted to mean replacement

cost of those vehicles.5

     Depositors also argues that since the Depositors policy

states that the “limit of liability for loss will be the lesser


5     The Court acknowledges that dicta in its prior Memorandum stated as
follows: “To be sure, under Pennsylvania law, ‘where a policy promises
“actual cash value,” the insured is entitled to replacement cost.’ Kane v.
State Farm Fire & Cas. Co., 841 A.2d 1038, 1046 (Pa. Super. Ct. 2003) (citing
Fedas v. Insurance Co. of the State of Pa., 151 A. 285 (Pa. 1930)).” To
clarify, there are really two issues in this case: (1) what Defendants
promised to pay in the event of a “total loss,” and (2) if the correct answer
is ACV, does ACV include replacement fees? The Court did not fully address
the second issue because it assumed that total loss was included in the
coverage provision providing for loss. If the Court had more fully addressed
the second issue, it would have explained that the cited cases in the dicta
above interpret ACV in the context of homeowners, dwelling, or commercial
property insurance, and it is not clear that Pennsylvania courts would hold
similarly in the case of automobile insurance. See Williams-Diggins v.
Permanent Gen. Assurance Corp., 157 N.E.3d 220, 226 (Ohio Ct. App. 2020)
(explaining that homeowners/commercial property insurance policies “are not
persuasive because they do not address sales tax and title and transfer fees
in the context of a total loss vehicle insured by a [private passenger auto]
insurance policy”).


                                     11
      Case 2:20-cv-01322-ER Document 49 Filed 08/19/21 Page 12 of 15



of the: 1. Actual cash value of the stolen or damaged property;

or 2. Amount necessary to repair or replace the property with

other property of like kind and quality,” Defs.’ Suppl. Brief

Ex. 5, at 10, ECF No. 45, including replacement fees in ACV

would negate any difference between the two options and render

the second option a nullity. This would not be true, however, if

the Court finds that ACV is defined as the second option above,

i.e., replacement cost of the vehicle less depreciation for age

and condition. See Sos v. State Farm Mut. Auto. Ins. Co., No.

17-cv-890-Orl-40LRH, 2020 WL 5534483, at *5 n.6 (M.D. Fla. July

8, 2020) (explaining that “replacement cost” and ACV defined as

“replacement cost less depreciation” are not superfluous because

“[r]eplacement cost does not account for depreciation, whereas

actual cash value does. But both amounts include sales tax and

title transfer fees”).

    Under these circumstances, it was clear error to find that

the language in the Depositors policy is clear and unambiguous

that Depositors only has a duty to pay for the loss to the auto

in the case of a collision that results in a total loss to the

auto. Additionally, allowing Sylvester to amend the Complaint

would not be futile, so Plaintiff Sylvester will be granted

leave to amend to argue that he had a separate oral and/or

written contract with Depositors concerning the total loss of

his car, and/or that it was necessarily implied in his contract


                                   12
      Case 2:20-cv-01322-ER Document 49 Filed 08/19/21 Page 13 of 15



that Depositors would pay ACV in the event of a total loss, see,

e.g., Hart v. Arnold, 884 A.2d 316, 333 (Pa. Super. Ct. 2005)

(“In the absence of an express provision, the law will imply an

agreement by the parties to a contract to do and perform those

things that according to reason and justice they should do in

order to carry out the purpose for which the contract was made .

. . .” (quoting Slater v. Pearle Vision Ctr., Inc., 576 A.2d

676, 679 (1988))).

           2. Nationwide Policies

    Even if the Court were to find that the language in the

Nationwide policies (which apply to Plaintiffs Hill and Edwards-

Gutzman) is not clear and unambiguous as to whether ACV is owed

in the event of a total loss, amendment would be futile because

the language in the policies is clear and unambiguous that

Nationwide does not have a duty to pay replacement fees if ACV

is owed.

    ACV is unambiguously defined in the Nationwide policies as

follows: “To determine actual cash value, we will consider: 1.

fair market value; 2. age; 3. condition of the property; and 4.

betterment.” Defs.’ Suppl. Brief 6, ECF No. 45. As support for

the argument that this definition excludes replacement fees,

Nationwide cites to Davis v. Progressive Advanced Insurance Co.,

where Magistrate Judge Rice found that the definition of ACV was

unambiguous and did not include replacement fees in a policy


                                   13
      Case 2:20-cv-01322-ER Document 49 Filed 08/19/21 Page 14 of 15



that limited liability to “the lower of 1) the ACV, which is

determined by the vehicle’s market value, age, and condition, of

the damaged vehicle, or 2) the cost of replacing the damaged

vehicle.” No. 19-5726, 2021 WL 534463, at *2 (E.D. Pa. Feb. 12,

2021). Plaintiffs Hill and Edwards-Gutzman argue that the phrase

“we will consider” creates a material difference between the two

cases, and that the phrase connotes a list of factors to

consider in determining ACV, rather than a definition of ACV.

Regardless, the fact remains that the list of factors is

unambiguously exclusive and does not include replacement fees as

a factor in determining ACV.

    Under Pennsylvania law, “expressio unius est exclusio

alterius is a common and accepted method of contract

interpretation.” Marion Ctr. Area Sch. Dist. v. Marion Ctr. Area

Educ. Ass’n, 982 A.2d 1041, 1046 (Pa. Commw. Ct. 2009). “This

principle means that the expression of one thing implies the

exclusion of another thing not mentioned.” Id. at 1044 n.2.

Here, replacement fees are not included in the list of factors

to consider in determining ACV, and there is no language

indicating that the list is not exhaustive (e.g., “such as”).

Thus, common principles of contract interpretation demonstrate

that replacement fees are not included as a factor when

determining ACV under the Nationwide policies.




                                   14
      Case 2:20-cv-01322-ER Document 49 Filed 08/19/21 Page 15 of 15



    Under these circumstances, it would be futile for

Plaintiffs Hill and Edwards-Gutzman to amend the Complaint, and

the motion to alter the judgment will be denied as to them.

V. CONCLUSION

    For all of the aforementioned reasons, the Court will grant

the motion to alter the judgment as it pertains to Sylvester and

will grant Sylvester leave to amend. However, the Court will

deny the motion as it pertains to Edwards-Gutzman and Hill and

will not grant them leave to amend. An appropriate order

follows.




                                   15
